Citation Nr: 1110286	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1968 to May 1970.  The Board notes that the Veteran earned the Combat Infantryman Badge (CIB) for his actions during his combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed those issues.

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in May 2010 from Detroit, Michigan; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.

2.  The Veteran had noise exposure during military service due to his combat service, including small arms and artillery fire, helicopters, and tanks.

3.  The preponderance of the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to military combat noise exposure.



CONCLUSIONS OF LAW

1.  Resolving benefit of the doubt in favor of the Veteran, the criteria for establishing service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving benefit of the doubt in favor of the Veteran, the criteria for establishing service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issues of service connection bilateral hearing loss and tinnitus, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

On appeal, the Veteran contends that his bilateral hearing loss and tinnitus are due to his military service, particularly his combat service in the Republic of Vietnam.  The Veteran specifically stated that he has earned the CIB, as noted in the Introduction, and that during that combat service he was subjected to small arms, mortar and artillery fire, as well as tank and helicopter noise.  The Veteran also indicated during his May 2010 hearing that one incident of noise exposure in service included sleeping in front of a howitzer in the dark one night, and that artillery was fired once before he and his unit could get away from the firing zone.  The Veteran indicated that he had ringing in his ears and hearing loss during that incident and that such has been present continuously since that time.  In fact, he stated that he has been made fun of by his friends for being an "old fella" for having his television too loud or asking people to repeat themselves.  Also, the Veteran indicated that he was a radio operator during service and that he would have to turn the radio up following the noted incident in order to hear the radio.

Moreover, the Veteran also testified in his hearing that he has always worn noise protection during his post-service jobs and recreational use since 1972, when OSHA created a rule requiring hearing protection be used in circumstances where job noise exceeded a specified decibel threshold.  The Veteran either wore protection in areas or situations during which hearing protection was required, or worked in areas where hearing protection was not required because the decibel level did not exceed the required threshold.

The Veteran's service treatment records demonstrate that the Veteran's hearing was normal on enlistment in March 1968, with the following audiometric results taken at that time:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
-5
-5
-
5
LEFT
0
5
5
-
10

The Veteran did not complain of any hearing loss or tinnitus on enlistment.  The Veteran did not receive any audiological treatment during military service, and on his May 1970 separation examination, his hearing was again noted as normal, with the following audiometric results taken at that time:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
0
5
-
15
LEFT
10
5
10
-
20

The Veteran again did not complain of any hearing loss or tinnitus on separation from service.

The Veteran submitted an October 2008 letter from Dr. B.A.B., AuD, CCC-A, which noted that the Veteran had served in combat in the Republic of Vietnam, and relied the incident of being awakened by artillery fire during service.  Dr. B.A.B. stated that the Veteran immediately experienced decreased hearing abilities and tinnitus following the mortar barrage, and that currently, the Veteran "notice[d] difficulty hearing in many situations and hears tinnitus bilaterally."  After examination, Dr. B.A.B. stated that the Veteran had bilateral sensorineural hearing loss.  Dr. B.A.B. gave no specific opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.

The Veteran's VA treatment records do not demonstrate any treatment for any audiological condition.  However, the Veteran underwent a VA audiological examination in January 2009.  The VA examiner noted the October 2008 letter, as well as the Veteran's enlistment and separation examinations from service.  The Veteran reported military noise exposure as above, as well as occupational noise exposure as an assembly plant worker and machine press operator, during which the Veteran used hearing protection.  The Veteran also reported recreational noise exposure as exposure to gun noise deer hunting annually since 1970, lawn mowers his entire life, and chainsaws once a week annually for 10 years.  The VA examiner noted that the Veteran experienced temporary hearing loss once after the artillery fire incident in service.  The Veteran further reported bilateral tinnitus that began "at least 15 years ago."

On examination, the Veteran demonstrated the following acuity testing:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
5
15
25
90
85
53.75
94
LEFT
0
5
15
25
65
27.5
90

The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The Veteran was also diagnosed with tinnitus, which was associated with the Veteran's bilateral hearing loss.   

In his opinion, the VA examiner conceded military noise exposure due to the Veteran's combat service.  The examiner also noted the normal audiometric testing in 1968 and 1970, and the Veteran's lack of any complaint with his hearing during service or at separation.  The VA examiner cited a Noise Manual, which stated that, "Research studies have shown that hazardous noise exposure has an immediate effect on hearing, it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative."  Based on those studies, the examiner rationalized that the Veteran's hearing acuity was accurately assessed at separation, including any "hazardous noise exposure the Veteran sustained during military service."  He stated there were no effects of military noise exposure on the Veteran's bilateral hearing and that he exited the military with "clinically normal hearing sensitivity, bilaterally."  

As to continuity of symptomatology, the examiner noted that the Veteran only reported tinnitus having onset "at least 15 years ago."  He also noted the only audiogram was the October 2008 audiological examination that accompanied the October 2008 letter, which was consistent with the Veteran's audiological examination during the VA examination.  The examiner opined that the Veteran had a "38 year history of recreational/vocational noise exposure in civilian life that fully accounts for his present degree of bilateral hearing loss and tinnitus."  He concluded that the Veteran's bilateral hearing loss and tinnitus were not caused by or aggravated by the Veteran's history of military noise exposure or any event during military service, but rather those "conditions were caused by his history of occupational and recreational/avocational noise exposure in civilian life."

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).
Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155 (1993).  

The Board further notes that the Veteran's audiometric results in service do not demonstrate hearing defect within the meaning of 38 C.F.R. § 3.385, nor is there a hearing loss, as articulated under the standard in Hensley, noted at separation.  However, the Board concedes that the Veteran had noise exposure during military service, including combat noise exposure to small arms and artillery fire, helicopters and tanks.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Although, the Veteran is not competent to render a diagnosis of a medical condition, he certainly is competent to assert symptomatology that he suffered during military service and post-service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this case, the Veteran has asserted that he had a temporary loss of hearing and tinnitus in service; he also stated that he had symptoms of hearing loss in service, such as having to turn the radio up to hear it, as well as symptomatology such as having a loud television or asking people to repeat themselves post-service.  The Board finds such lay evidence provided by the Veteran to be competent, credible, and highly probative in this case.

On the other hand, Board finds that the VA examiner's medical opinion is less probative in this case because, while competent, it is internally inconsistent and leaves out significant facts, particularly in his rationale.  Specifically, the VA examiner's opinion is that the Veteran's post-service occupational and recreational noise exposure caused the Veteran's bilateral hearing loss.  Such a finding is directly contradictory to the lay testimony given by the Veteran that he used hearing protection, as well as the VA examiner's own report which also noted that the Veteran reported using hearing protection, particularly during his occupational noise exposure.  The VA examiner does not even mention hearing protection in his rationale or opinion-though such was reported and noted in his report-nor does he discuss that protection's effect on the post-service noise exposure (or lack thereof) on the Veteran's audiological symptomatology, particularly compared to the Veteran's non-protected and conceded military noise exposure.

Additionally, the VA examiner specifically cited a Noise manual which noted that hearing loss would be manifested immediately with a temporary hearing loss.  Such is particularly noted in this case, by both the Veteran's lay testimony as well as the VA examiner's own report of the incident in service.  The VA examiner completely dismisses that fact, as well as the significant negative shift in hearing acuity from the entrance examination in 1968 to his separation examination in 1970.  The Board notes that while the Veteran's hearing on separation was "normal," see Hensley, supra, the Veteran's audiometric results all significantly increased, particularly at the higher frequencies-which the Board notes is consistent with where the Veteran's current audiometric results in 2008 and 2009 demonstrate his hearing loss is manifested.  The VA examiner's opinion completely omits this significant fact.  

Moreover, as to the VA examiner's opinion of continuity, he notes only that the Veteran gave a response that his tinnitus began "at least 15 years ago" and that there is no audiological evidence of a hearing loss between discharge in 1970 and 2008.  The Board notes that "at least 15 years ago" does not preclude that tinnitus or other hearing loss symptomatology existed prior to that time, nor does such specifically contradict that the Veteran's symptomatology has been ongoing since service as he has competently and credibly asserted.  Therefore, the Board finds that the internal inconsistencies and omission of facts in the VA examiner's opinion undermine the rationale for the Veteran's opinion and completely diminishes the probative value of that medical opinion.

Instead, the Board notes that while Dr. B.A.B.'s opinion does not explicitly state that such was due to military service the import of his statement is such.  He noted that the Veteran had hearing loss in service, and that the Veteran currently suffers from those conditions.  Dr. B.A.B. discussed no other noise exposure nor related any other cause for the Veteran's symptomatology other than his noise exposure-particularly the incident with the artillery fire that left the Veteran with tinnitus and a temporary hearing loss-during military service.  Additionally, the Veteran's lay testimony is clear that he suffered hearing loss in service, and that he had adverse effects of that hearing loss during military service-when he had to turn the radio up.  The Veteran's competent, credible, and highly probative lay evidence demonstrates that his audiological symptomatology, including tinnitus, have been ongoing since service.  Such highly probative evidence, as well as Dr. B.A.B.'s October 2008 letter, creates a relative equipoise of positive and negative evidence as to whether the Veteran's bilateral hearing loss and tinnitus began in or is caused him military service.  

Accordingly, by resolving the doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted on the evidence of record and those claims are granted.  See 38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


